Citation Nr: 1527587	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for burning and pain in the lower extremities.

4.  Entitlement to service connection for muscle spasm in the lower extremities.

5.  Entitlement to service connection for a skin rash of the hands.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran also perfected an appeal as to the issues of service connection for heart disease and posttraumatic stress disorder (PTSD), and for entitlement to a total disability rating based on individual unemployability (TDIU).  In September 2009, the RO granted service connection for PTSD and in October 2010, the RO granted service connection for ischemic heart disease.  In April 2015, TDIU was granted.  The appeal as to those issues is resolved and they are no longer for consideration.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2009 VA Form 9, the Veteran requested a travel board hearing.  In August 2009, the Veteran indicated that he wanted a videoconference hearing.  There is no indication that the hearing was scheduled or that the request was withdrawn.  Thus, a remand is required.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide the Veteran and his representative reasonable advance notice of the date, time and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




